Title: John Adams to Abigail Adams, 23 July 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      
       July 23 1775
      
     
     You have more than once in your Letters mentioned Dr. Franklin, and in one intimated a Desire that I should write you something concerning him.
     
     Dr. Franklin has been very constant in his Attendance on Congress from the Beginning. His Conduct has been composed and grave and in the Opinion of many Gentlemen very reserved. He has not assumed any Thing, nor affected to take the lead; but has seemed to choose that the Congress should pursue their own Principles and sentiments and adopt their own Plans: Yet he has not been backward: has been very usefull, on many occasions, and discovered a Disposition entirely American. He does not hesitate at our boldest Measures, but rather seems to think us, too irresolute, and backward. He thinks us at present in an odd State, neither in Peace nor War, neither dependent nor independent. But he thinks that We shall soon assume a Character more decisive.
     He thinks, that We have the Power of preserving ourselves, and that even if We should be driven to the disagreable Necessity of assuming a total Independency, and set up a separate state, We could maintain it. The People of England, have thought that the Opposition in America, was wholly owing to Dr. Franklin: and I suppose their scribblers will attribute the Temper, and Proceedings of this Congress to him: but there cannot be a greater Mistake. He has had but little share farther than to co operate and assist. He is however a great and good Man. I wish his Colleagues from this City were All like him, particularly one, whose Abilities and Virtues, formerly trumpeted so much in America, have been found wanting.
     There is a young Gentleman from Pensylvania whose Name is Wilson, whose Fortitude, Rectitude, and Abilities too, greatly outshine his Masters. Mr. Biddle, the Speaker, has been taken off, by Sickness. Mr. Mifflin is gone to the Camp, Mr. Morton is ill too, so that this Province has suffered by the Timidity of two overgrown Fortunes. The Dread of Confiscation, or Caprice, I know not what has influenced them too much: Yet they were for taking Arms and pretended to be very valiant.—This Letter must be secret my dear—at least communicated with great Discretion. Yours,
     
      John Adams
     
    